EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephonic interview with William Warren on 08/25/2022.
The application has been amended as follows: 
Non-elected claims 1-16 and 34 are now cancelled.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
Claims 17-33, 35 and 36 in the instant application have not been rejected using prior art because no references, or reasonable combination thereof, could be found to disclose, or suggest a dynamic interspinous process device comprising: a first attachment side  comprising: a central portion; a first wing extending from the central portion; a second wing extending from the central portion; a slider movably attached to the second wing and configured to move relative to the second wing between an extended position and a retracted position; and one or more resistance means, wherein the slider is configured to interact with the one or more resistance means to provide dynamic movement; and a second attachment side comprising: a central portion; a first wing extending from the central portion; a second wing extending from the central portion; a slider movably attached to the second wing and configured to move relative to the second wing between an extended position and a retracted position; and one or more resistance means, wherein the slider is configured to interact with the one or more resistance means to provide dynamic movement, wherein the dynamic interspinous process device is configured for implantation with respect to a first vertebra and an adjacent second vertebra.
Patel et al. (U.S. 2010/0036419 A1) disclose the claimed invention except for wherein the first attachment side comprises one or more resistance means, wherein the slider is configured to interact with the one or more resistance means to provide dynamic movement, and wherein the second attachment side comprises one or more resistance means, wherein the slider is configured to interact with the one or more resistance means to provide dynamic movement.
Smisson, III et al. (U.S. Publication No.2011/0224731 A1) disclose the claimed invention except for wherein the first attachment side comprises one or more resistance means, wherein the slider is configured to interact with the one or more resistance means to provide dynamic movement, and wherein the second attachment side comprises one or more resistance means, wherein the slider is configured to interact with the one or more resistance means to provide dynamic movement.
Abdou (U.S. Publication No. 2013/0178903 A1) disclose the claimed invention except for wherein the first attachment side comprises one or more resistance means, wherein the slider is configured to interact with the one or more resistance means to provide dynamic movement, and wherein the second attachment side comprises one or more resistance means, wherein the slider is configured to interact with the one or more resistance means to provide dynamic movement.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Christina Negrelli whose telephone number is (571)270-7389.  The examiner can normally be reached on Monday-Friday, between 8:00am to 4:00pm.  If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Eduardo Robert, at (571) 272-4719.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHRISTINA  NEGRELLI/
Examiner, Art Unit 3773
/EDUARDO C ROBERT/Supervisory Patent Examiner, Art Unit 3773